DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I which drawn to claims 1-8 in the reply filed on 02/09/2021 is acknowledged. The applicant traversed the restriction of Groups I, II, and III on the ground(s) that there is no serious search burden. This is not found persuasive because the invention in Group I would require a search of a surgical system, classified in A61B17/320068, invention in Group II would require a search of a surgical system/imaging system, classified in A61B34/20, and the invention in Group III would require a search of a non-transitory computer readable medium, classified in A61B 34/25.  Furthermore, as stated in the Restriction Requirement mailed on 12/9/2020, the prior art applicable to one invention would not likely be applicable to another invention.
Claims 9-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected Group II and Group III, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) required in the reply filed on 02/09/21.
The requirement is still deemed proper and is therefore made FINAL.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Timm et al., US20130267975A1, herewith “Timm”.
Re. claim 1, Timm discloses a surgical system 1000 (Fig. 1), comprising: 
a first device (1002) comprising a first control circuit ([0621] generator 1002 comprises a control circuit); and 
1024 configured to effect a surgical function ([287], 1024 is a surgical instrument to perform a surgical function), wherein the second device comprises a second control circuit ([0287], 1024 comprises a control circuit 2007) in signal communication with the first control circuit ([0287], first device 1002 communicates with circuit 2007), and wherein the second control circuit is configured to selectively toggle the second device between a secondary operating mode, in which the second device is configured to control the first device ([0257], the transducer 1014 of the second device 1024 activates the first device 1002), and a primary operating mode, in which the second device is configured to control the surgical function ([0257], the device 1004 of the second device 1024 controls the jaw of the end effector 1026 to perform the surgical function).
Re. claim 2, Timm further discloses wherein the first device comprises a display (Fig. 16, [0263] generator 1002 wherein the generator comprises a display), wherein the second device 1024 comprises an end effector 1026 (Fig. 16A) positioned within a sterile field (it is known in the art that the end effector is used to perform a surgical function; the end effector must be positioned within a sterile field), and wherein the end effector is viewable on the display ([0263], the generator 1002 comprises graphical user interface displays which means that the end effector must be viewable on the display for the user to view and control the end effector)  .
Re. claim 3, Timm further discloses wherein the secondary operating mode comprises a cursor mode ([0263], second device controls the operation of the generator 1002; therefore, the second operating mode must be a cursor mode), and wherein the primary operating mode comprises a tissue treatment mode ([0257], the second device in the primary operating mode controls the end effector to perform tissue treatment).
Re. claim 4, Timm further discloses wherein the second device 1024 comprises a handle 1004 (Fig. 16A) comprising an input switch ([01036 and second switch) movable between a first position and a second position, and wherein the first position corresponds to the ([0257], the second switch indicates the jaw closure of the end effector for operation) and the second position corresponds to the secondary operating mode ([0257], in the second position, the switch 1036 a is depressed, the second device 1024 controls generator 1002 which is the secondary operating mode).
Re. claim 5, Timm further discloses wherein the second control circuit is configured to toggle between the primary operating mode and the secondary operating mode in response to an audible command by a clinician ([0263], the second device includes the audio feedback devices so that the user can inter act with the computer).
Re. claim 6, Timm further discloses, wherein the end effector is configured to drag and drop an icon across the display in the cursor mode (the examiner notes according to [0323] of the instant application that the end effector is not physically drag and drop an icon across the display, but instead, the image of the end effector on the display configured to act as a mouse to drag and drop an icon across the display in the cursor mode. Timm discloses in [0262] that the device includes user interface screens displayed on a touch screen monitor. This means that the monitor can have a mouse to drag and drop icons on the touch screen monitor).
Re. claim 7, Timm further discloses, wherein the end effector is configured to select an anatomical feature on the display in the cursor mode (the examiner notes according to [0323] of the instant application that the end effector is not physically select an anatomical feature on the display, but instead, the image of the end effector on the display configured to act as a mouse to select an anatomical feature on the display in the cursor mode. Timm discloses in [0262] that the device includes user interface screens displayed on a touch screen monitor. This means that the monitor can have a mouse to select an anatomical feature on the display).
Re. claim 8, Timm further discloses, wherein the second device comprises an ultrasonic instrument configured to apply ultrasonic vibrations to tissue ([0257], Fig. 16A, second device 1024 includes an ultrasonic device 1004), wherein the ultrasonic instrument comprises a first actuation button 1036a and a second actuation button 1036b, wherein, in the primary operating mode, the first actuation button 1036a is configured to actuate a first energy level ([0257], button 1036a actuates generator 1002 to provide a maximum drive signal/first energy level) and the second actuation button is configured to actuate a second energy level ([0257], button 1036b actuates generator 1002 to provide a less than the maximum ultrasonic energy output/second energy level), and wherein, in the secondary operating mode, the first actuation button comprises a first cursor button 1036a and the second actuation button comprises a second cursor button 1036b.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN N VO whose telephone number is (571)272-1841.  The examiner can normally be reached on Monday-Thursday 7:30 am-4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/U.N.V./
Examiner
Art Unit 3771



/ASHLEY L FISHBACK/
Primary Examiner, Art Unit 3771                                                                                                                                                                                                   February 26, 2021